Citation Nr: 0810306	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-03 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to March 
1970.  He died in October 2003; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that the appellant initially claimed 
entitlement to service connection for the cause of the 
veteran's death based upon the contention that the veteran's 
death was, in part, the result of exposure to herbicides in 
service.  However, in the January 2008 Hearing Memorandum, 
the appellant's representative asserted that the cause of the 
veteran's death may have been the result of exposure to 
radiation during Operation HARDTACK I.  The Board is of the 
opinion that the two theories advanced on the issue of 
entitlement to service connection for the cause of the 
veteran's death are inextricably intertwined, and as such, 
the entire claim is remanded for additional development, as 
indicated below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the appellant's claim generally, the Board 
notes that the record does not contain any of the terminal 
treatment reports from Lynchburg General Hospital for the 
veteran.  In addition, the appellant maintains that there are 
missing service personnel records, which would show that the 
veteran served in country in Vietnam.  The appellant has 
submitted a copy of document reflecting the veteran's duty 
assignments, but the RO has not attempted to obtain the 
complete personnel file of the veteran.  Therefore, both the 
terminal treatment reports and the veteran's personnel file 
should be obtained.

With respect to the theory of entitlement to service 
connection for the cause of the veteran's death based upon 
radiation exposure, the appellant claims that the veteran was 
exposed to radiation during his participation in Operation 
HARDTACK I, which reportedly took place from April 28, 1958, 
to October 31, 1958.  The record does not reflect that the RO 
has complied with the notification requirements of the VCAA 
or the implementing regulations in this regard.  
Specifically, the RO has not informed the appellant of the 
provisions of 38 C.F.R. § 3.311 pertinent to her claim based 
on exposure to ionizing radiation.  In addition, the RO has 
not had the opportunity to do any necessary development 
regarding the claimed radiation exposure

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of information or evidence necessary to establish a 
disability rating or effective date her service connection 
claim.  In addition, the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), has held that generally, section 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The content of the section 5103(a) notice 
letter will depend upon the information provided in the 
claimant's application.  Thus, corrective notice can be 
provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
advises her of the evidence necessary to 
establish the claim for service 
connection for cause of death based on 
exposure to ionizing radiation under 38 
C.F.R. § 3.311 and includes explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined in Dingess/Hartman, as well 
as an explanation as to the information 
or evidence needed to establish a claim 
for service connection for the cause of 
the veteran's death, as outlined by the 
Court in Hupp.

The letter should also inform the 
appellant that she should submit any 
competent evidence supporting her 
contention that the veteran was exposed 
to ionizing radiation in service.    

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant, to include 
obtaining a copy of the veteran's entire 
personnel file.  With the appellant's 
assistance, the RO should also obtain all 
of the terminal hospital records from 
Lynchburg General Hospital for the 
veteran and associate them with the 
claims file.  

If the RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so inform her and 
request that she submit the outstanding 
evidence.  

The RO should also conduct all other  
necessary development required by 38 
C.F.R. § 3.311 as it pertains to the 
claim for service connection for the 
cause of the veteran's death due to 
exposure to ionizing radiation.  

3.  Then, the RO should review any 
additional evidence and readjudicate 
the claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative must be provided 
with a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



